Court of Appeals
                                                                                     OCT 1 3 2017
                                                                                        Lisa Matz
                                                                                    Clerk, 5th District
FIFTH COURT OF APPEALS


RE: Case No. 05 -17-01033-CV

Trial Court Case CC-17-00628-E

October 13, 2017

To the County Court at Law # 5 Court reporter, or

Whom This May Concern,

The Plaintiff Demetra Wysinger as P.O.A. for Pro Se Litigants Prince Wysinger, Tyswayla Mitchell and 2
minor children in court case CC -17-00628-E, sent a written request for court transcript from
proceedings where a Summary Judgement was rendered in favor of Defendants on July 28, 2017 and the
order was signed on August 1, 2017 about a month ago. We received a couple of return phone calls
saying Plaintiffs needed to pay $ 400 a and to send a copy of pauper's affidavit. ( no longer needs
affidavit) We called the county clerk and she said to tell the court reporter that the pauper's affidavit
could be accessed online, and we would not be responsible to pay the fee that we cannot afford.

We were also told we needed to be more exacting in our request; therefore, we are sending this new
request. We ask that the court reporter please send transcripts of the hearing for cause number CC -17-
00628-E titles Demetra Wysinger As P.O.A. for Pro Se Plaintiffs, Tyswayla Mitchell, Prince Wysinger, and
minor children which was held on July 28, 2017 with judgement signed August 1, 2017 in favor of GEICO
and also the transcripts from Summary hearing held on September 22, held for Farmers and
Montgomery Motor Company in same cause number because mention of information which has bearing
on the GEICO summary judgement appeal was mentioned in that hearing. Please send transcript to The
Appeals court and provide Plaintiffs with a copy. Acopy of this letter is being filed with Appeals Court.
Thank you and have a great day.

Demetra Wysinger as P.O.A. for Pro Se Litigants,

PrinceLouis Wysinger. Tyswayla Mitchell, and minor children

3700 REESE DRIVE, Dallas , Texas 75210

Teachie7(5)Yahoo.com

( 469 ) 364 -2501

B ckkjjnh